Citation Nr: 0936122	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  06-03 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $1,292.60, to 
include whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to 
September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Muskogee Education Center 
retroactive adjustment of the Veteran's Chapter 30 Education 
Assistance in February 2005.  The Veteran appealed the 
validity of the debt, and requested waiver of recovery of the 
debt.  The waiver claim was denied by a Committee on Waivers 
and Compromises (COWC) determination dated in August 2005, 
and the Veteran appealed that decision as well.  In July 
2006, the appellant and his wife appeared at a 
videoconference hearing held before the undersigned.  


FINDINGS OF FACT

1.  For the period from January 21, 2003, through June 8, 
2003, the Veteran received MGIB educational assistance at a 
rate based on his full-time enrollment in 12 credits toward 
an Associate's degree program at OSU.

2.  The Veteran only received 9 credits for that period, with 
the additional 3 credits applicable to a class the Veteran 
did not receive credit for, but audited, resulting in the 
creation of an overpayment in the amount of $1,292.60.

3.  VA awarded benefits for the period from January 21, 2003, 
through June 8, 2003, based on an enrollment certification 
received in November 2002, which showed the Veteran's 
enrollment in 12 credits.

4.  VA was not informed, by the school or the Veteran, that 
he audited one of the classes, reducing his enrollment to 9 
credit hours, and did not otherwise learn of the reduced 
enrollment until reviewing the school's records some time 
later; therefore, the debt was not due to sole VA error.

5.  Although the Veteran's fault in the creation of the 
overpayment was minimal, there was no fault on VA's part; he 
was unjustly enriched by the amount of the overpayment; 
recovery of the debt would not defeat the purpose for which 
VA pension benefits are authorized, or deprive the Veteran of 
basic necessities; he did not detrimentally rely on the 
erroneous payments, and it has not been otherwise shown to be 
inequitable to require repayment of the debt.  


CONCLUSIONS OF LAW

1.  An overpayment of MGIB educational assistance benefits in 
the calculated amount of $1,292.60 was properly created and 
assessed against the Veteran.  38 U.S.C.A. §§ 3104, 3680 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 21.4252, 21.7070, 
21.7122, 21.7156 (2008).

2.  Recovery of the overpayment in the amount of $1,292.60 
would not be against the principles of equity and good 
conscience. 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.963, 1.965 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 2001, the Veteran filed an application for 
Chapter 30 educational assistance under the Montgomery GI 
Bill (MGIB) for a non-degree program in a basic real estate 
pre-license course, and he was awarded VA educational 
assistance for this brief program.  

In August 2002, he filed an application for a change of 
program to an Associates program in Horticulture Technology 
at Oklahoma State University (OSU).  He began receiving VA 
educational assistance that month.  Enrollment certificates 
dated from August 2002 to December 2003, from the same 
certifying official, certified his enrollment in that program 
from August 2002 to May 2004.  In May 2004, an enrollment 
certificate was received from the school; this time from a 
different certifying official, notifying VA of the Veteran's 
change of program to an AAS in Police Science, and certifying 
his enrollment beginning June 2004.

As pertinent to this appeal, for the period from January 21, 
2003, through June 8, 2003, he received educational 
assistance based on his certified full-time enrollment in 12 
credits at OSU.  Subsequently, in an audit of the school's 
records, VA discovered that three of the 12 credits had been 
for an audited class, and, therefore, he should have only 
been paid for 9 credits.  As a result, in February 2005, his 
award was retroactively adjusted to authorize VA educational 
assistance at the 3/4-time rate from January 21, 2003, through 
June 8, 2003.  The resulting difference between the $1,124 
per month rate he had been paid and the $843 per month 
payable for his actual credits earned was charged as an 
overpayment in the amount of $1,292.60.  The Veteran appealed 
both the proper creation and the waiver of recovery of the 
overpayment.  

Validity of the Overpayment

The Veteran contends that he does not owe the overpayment.  
He states that late in the semester, he became worried that 
he would fail one of his classes.  He did not want this to be 
reflected in his GPA, and he discussed the matter with the 
"VA counselor" at the school, who advised that he audit the 
class.  He states, in essence, that he was given the 
impression in this discussion that this would not affect his 
VA entitlement.  Because he was acting, in good faith, on the 
advice of the "VA counselor," he feels that he should not 
be responsible for the debt.  He points out that it was not 
until late in the term that he changed his status to audit.  
He states that he attended all classes and took the 
examinations, although he was told he would have failed had 
he taken the class for credit.  Thus, he feels that he 
satisfied the requirements for VA benefits.

An eligible veteran is entitled to a monthly benefit for 
periods of time during which he is enrolled in, and 
satisfactorily pursuing, an approved program of education.  
38 U.S.C.A. § 3104; 38 C.F.R. § 21.7070.  However, by 
statute, VA will not pay educational assistance for an 
enrollment in an audited class.  38 U.S.C.A. § 3680(a)(2); 
38 C.F.R. §§ 21.4252(i), 21.7122(e)(1).  It is not disputed 
that the Veteran did not receive credit for this class, or 
that, at whatever point the status was changed, he was 
ultimately recorded as having audited the class.  He received 
educational assistance for the class, which is not permitted 
by law.  Therefore, the overpayment was properly created.

The Veteran contends that he was without fault, and that the 
overpayment was due to administrative error.  If a debt was 
the result solely of administrative error, there would be no 
overpayment charged to the veteran for the portion of the 
overpayment attributable to administrative error.  Jordan v. 
Brown, 10 Vet.App. 171 (1997).  However, where an erroneous 
award is based on an act of commission or omission by a payee 
or with the payee's knowledge, sole administrative error is 
not present.  Id.  In Jordan, the Court also found that sole 
administrative error was not present if the payee knew, or 
should have known, that the payments were erroneous.  

However, it is not necessary to discuss whether the Veteran 
should have known that he could not receive benefits for an 
audited course, because the administrative error must have 
been committed by VA.  The individual described by the 
Veteran as a "VA counselor" was actually an employee of the 
university, who, from VA's perspective, was responsible for 
providing VA with the enrollment certifications of the 
Veterans enrolled in the school.  The Veteran testified that 
the individual he spoke with was the assistant of the regular 
counselor, who was on leave at the time.  He states that he 
was worried that he would fail the class, and did not want 
this to affect his grade point average.  Apparently, he and 
the university employee explored the options, and the 
university employee advised that he audit the class.  The 
Veteran indicates that he received the impression (accounts 
vary as to how explicit this aspect of the discussion was) 
that his VA entitlement would not be affected.  The Board 
finds this scenario credible.  

Nevertheless, neither the school representative nor the 
Veteran informed VA of the change in status from enrollment 
in the class to an audit of the class.  Since VA was not 
informed of the change in the Veteran's status, there was no 
error in relying upon the certified enrollment of 12 credit 
hours for the period from January 21, 2003, through June 8, 
2003.  Thus, the overpayment was not due to sole VA error.

Moreover, while the school is required to notify VA of 
changes in student status, there is a separate legal 
requirement that the Veteran notify VA of any change in 
status.  38 C.F.R. § 21.7156(a) ("A veteran or servicemember 
enrolled full time in a program of education for a standard 
term, quarter, or semester must report without delay to VA: 
(i) A change in his or her credit hours or clock hours of 
attendance if that change would result in less than full-time 
enrollment; (ii) Any change in his or her pursuit that would 
result in less than full-time enrollment; . . .")  

The Veteran did not notify VA that he had changed one of his 
classes to an audit.  While the Board finds the Veteran's 
testimony that he had no actual knowledge that his 
entitlement was affected to be credible, payments of monetary 
benefits from the Federal Treasury must be authorized by 
statute, notwithstanding incomplete or even erroneous 
information provided, and regardless of extenuating 
circumstances or claims of fairness.  See, e.g., Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. 
Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 
Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994).  Thus, the Veteran's lack of actual knowledge of the 
legal requirements does not absolve him of the responsibility 
of compliance.  

Thus, because VA may not pay benefits for an audited class, 
and the payment of benefits to the Veteran for an audited 
class was not due to sole VA error, the overpayment of 
$1,292.60 was properly created.

Waiver

Turning to the matter of waiver of recovery of the 
overpayment, there is no indication of fraud, 
misrepresentation, or bad faith on the part of the appellant 
in the creation of the overpayment.  In such circumstances, 
recovery of an overpayment shall be waived where recovery of 
the overpayment would be against equity and good conscience.  
38 C.F.R. §§ 1.962, 1.963(a).  The standard "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  
38 C.F.R. § 1.965(a).  The decision reached should not be 
unduly favorable or adverse to either side.  Id.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the Government.  Id.  In making this 
determination, the facts and circumstances in a particular 
case must be weighed carefully.  

In applying the "equity and good conscience" standard to a 
case, the factors to be considered by the adjudicator are: 
(1) whether actions of the debtor contributed to the creation 
of the debt, (2) weighing the fault of the debtor against any 
fault attributable to VA; (3) financial hardship, i.e., 
whether collection would deprive the debtor or the debtor's 
family of basic necessities, (4) whether recovery of the debt 
would nullify the objective for which benefits were intended, 
(5) unjust enrichment, i.e., whether failure to make 
restitution would result in unfair gain to the debtor, and 
(6) whether the debtor has changed position to his detriment 
due to his reliance upon the receipt of VA benefits.  38 
C.F.R. § 1.965(a).  Moreover, all listed elements of equity 
and good conscience must be considered in a waiver decision.  
See Ridings v. Brown, 6 Vet.App. 544 (1994). 

With respect to fault, as discussed above, there was no VA 
fault in the creation of the overpayment, as both the school 
and the Veteran failed to notify VA of the Veteran changing 
one of his classes from a credit class to an audit, and VA 
relied upon the enrollment certification provided by the 
school.  The Veteran was at fault in failing to notify VA 
that he was not receiving credit for one of his classes, but, 
rather, was auditing the class.  While the Board finds the 
Veteran's testimony that he acted in good faith based on the 
school counselor's advice, he should have known that this 
individual was not a VA employee, and, thus, he bears some 
responsibility in his complete reliance upon the advice of 
this individual, who was also only an assistant to the 
regular official.  

As to financial hardship, the Veteran states that this is not 
an issue; his principal argument is what he considers to be 
the unfairness of the overpayment.  As to other elements of 
equity and good conscience, the Veteran received $1,292.60, 
to which he was not entitled.  Thus, he was unjustly enriched 
by this quantifiable amount.  Similarly, it has not been 
shown that recovery of the overpayment would defeat the 
purpose of VA education benefits, which is to help eligible 
students complete a program of education by providing 
financial assistance.  Paying for classes from which the 
Veteran does not receive credit is not part of this purpose.  
The Veteran has not claimed to have relinquished any valuable 
right or to have changed his position by reason of having 
relied on the additional erroneous benefits.  No other 
factors which would preclude recovery of the overpayment as 
against equity and good conscience have been put forth.  

Thus, while the Veteran's fault was minimal in this case, 
there was no VA fault, and there are no other equitable 
factors in the Veteran's favor.  His only argument is that he 
relied upon the advice of the school's "VA counselor," who, 
if not an actual employee of VA, he presumed would have 
knowledge of VA's requirements.  However, this must be 
weighed against the absence of VA fault, the lack of 
financial hardship, as well as the unjust enrichment and 
other equitable factors discussed above.  After weighing all 
of the above factors, the Board concludes that recovery of 
the overpayment would not be against equity and good 
conscience.  38 U.S.C.A. § 5302.  Thus, the request for 
waiver of recovery of the debt is denied.  The evidence is 
not so evenly balanced as to create a reasonable doubt, and, 
hence, the benefit-of-the-doubt doctrine is inapplicable.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

VCAA

The essential facts in this case have been fully developed 
and are not in dispute.  The notice and duty to assist 
provisions of the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) do not apply 
to claims involving waiver of recovery of overpayments.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
Furthermore, the VCAA has no effect upon an appeal where the 
law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  Manning v. Principi, 16 
Vet. App. 534 (2002).  Therefore, while the record before the 
Board does not reflect that the appellant was specifically 
notified of the provisions of the VCAA, such notice is not 
required under governing law.  


ORDER

The overpayment of MGIB education benefits in the amount of 
$1,292.60 was properly created, and waiver of recovery of the 
overpayment is denied.





____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


